Appeal from a judgment of the County Court of Otsego County, rendered October 22, 1979, convicting defendant upon his plea of guilty of the crime of burglary in the second degree. The defendant first contends that the trial court should have suppressed a statement made by him immediately following his apprehension and arrest. However, the statement was spontaneous and does not fall within the ambit of People v Samuels (49 NY2d 218). (See People v Lanahan, 75 AD2d 185.) The record reveals that the plea to burglary in the second degree was in satisfaction of an indictment charging burglary in the first degree and the sentence imposed was the minimum required by law. The contention that the plea of guilty reflects ineffective or incompetent trial counsel has no substance. Judgment affirmed. Staley, Jr. J. P., Main, Mikoll, Casey and Herlihy, JJ., concur.